—Appeal from a decision of the Unemployment Insurance Appeal *705Board, filed October 31, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause and refused an offer of suitable employment without good cause.
Claimant, a truck driver, left work and refused to drive his assigned tractor after the employer’s mechanic stated that it was in need of repair. The repairs later were determined to be unnecessary and the employer left several messages for claimant requesting that he contact the employer regarding specific work assignments. Claimant failed to respond to the messages in a timely fashion and, as a result, the employer assigned the shifts to other employees. In a subsequent meeting with the employer, claimant was advised that he could return to work but that his shift hours would be altered temporarily. Claimant declined the offer. Under these circumstances, we conclude that there is substantial evidence to support the Unemployment Insurance Appeal Board’s findings that claimant voluntarily left his employment without good cause and refused an offer of suitable employment without good cause (compare, Matter of McEvoy [New York Tel. Co. — Roberts], 89 AD2d 1049).
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.